Citation Nr: 0732221	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-28 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a pulmonary disorder 
secondary to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to 
September 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a pulmonary disorder claimed as 
secondary to exposure to asbestos.  In June 2007, the veteran 
testified before the Board at a hearing held at the RO.


FINDINGS OF FACT

1.  The veteran was likely exposed to asbestos during 
service.

2.  The veteran's pulmonary disorder (pleural fibrosis and 
rounded atelectasis) as likely as not is related to exposure 
to asbestos during service.


CONCLUSION OF LAW

The criteria for service connection for a pulmonary disorder 
secondary to exposure to asbestos have been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The veteran contends that he was exposed to asbestos while 
serving as a Navy Machinist's Mate aboard the U.S.S. Mouray, 
U.S.S. Forrest Sherman, U.S.S. Saratoga, and in the Navy 
Shipyard in Brooklyn, New York from March 1952 to September 
1961, and that as a result of this exposure he developed 
pulmonary disorders including pleural fibrosis and rounded 
atelectasis.  Specifically, he asserts that he was exposed to 
asbestos as a result of serving in the proximity of asbestos 
pipe insulation in the engine room, and as a result of duties 
involving the repair of asbestos insulated pipes, and 
refitting the U.S.S. Mouray while in dry dock.   

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 
(1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including bronchiectasis, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).  Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has several guidelines for compensation 
claims based on asbestos exposure.  See M21-1, VBA 
Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 
MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and 
Section H, Topic 29 (Dec. 13, 2005).

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120, 124-125 (1997).  VA must 
determine whether military records demonstrate evidence of 
asbestos exposure during service, whether there was pre-
service and/or post-service occupational or other asbestos 
exposure, and whether there is a relationship between 
asbestos exposure and the claimed disease.

The veteran's service personnel records indicate that he 
served in the Navy as a Machinist's Mate aboard the U.S.S. 
Mouray, U.S.S. Forrest Sherman, U.S.S. Saratoga, and in the 
Navy Shipyard in Brooklyn, New York from March 1952 to 
September 1961.  His records do not demonstrate that he was 
exposed to asbestos as a part of his duties.  However, 
numerous lay statements submitted in support of his claim 
written by men who also served aboard the U.S.S. Mouray and 
U.S.S. Forrest Sherman support the veteran's position that 
asbestos was present on those ships.  Additionally, records 
from the Department of the Navy dated in July 1997 
demonstrate that an asbestos survey and analysis revealed the 
presence of asbestos material in numerous areas on the 
Forrest Sherman, including in the engine rooms where the 
veteran likely served.  Thus, the Board acknowledges that the 
veteran was likely exposed to asbestos during service.  
However, even if the veteran definitively was exposed to 
asbestos in service, mere exposure to a potentially harmful 
agent is insufficient for eligibility for VA disability 
benefits.  The medical evidence must show not only a 
currently diagnosed disability, but also a nexus, that is, a 
causal connection, between the current disability and 
exposure to asbestos in service.  Hickson v. West, 12 Vet. 
App. 247 (1999).  Pre-service and post-service records do not 
demonstrate occupational or other asbestos exposure.  

The veteran's service medical records are negative for any 
complaints, findings, or diagnosis of chronic pulmonary 
disorders, including COPD and asbestosis or any other 
asbestos-related disease.  

VA treatment records dated in July 2003 show that the veteran 
requested a pulmonary consultation as a result of difficulty 
breathing.  In September 2003, subsequent to pulmonary 
function testing, the veteran was diagnosed with a bibasilar 
pulmonary interstitial prominence and right posterior pleural 
thickening.  In December 2003 he was also diagnosed with mild 
chronic obstructive pulmonary disease (COPD).  In February 
2004, the veteran reported an in-service history of exposure 
to asbestos.  He was diagnosed with mild restrictive disease.  

The veteran underwent VA pulmonary examination in October 
2004.  The examiner was advised prior to the examination that 
VA had conceded asbestos exposure during service.  At the 
time of the examination, the veteran reported a history of 
exposure to asbestos in service, and a significant 30-year 
history of tobacco abuse.  However, he reported that he had 
last used tobacco more than 25 years prior to the date of the 
examination.  He described current symptoms including a daily 
cough productive of yellow sputum, and fatigue and dyspnea on 
exertion.  He denied a history of asthma or current medical 
therapy for a pulmonary condition.  He, however, reported a 
history of an acute post-operative pulmonary embolism 
affecting the right lung after undergoing a four-vessel 
coronary artery bypass graft surgical procedure.  The 
examiner noted that a chest X-ray taken in February 2004 
showed "some flattening of the lungs, bilaterally, with 
blunting of the anterior right costophrenic angle which most 
likely [was] due to chronic pleural thickening and/or 
scarring, and a faint, small area of increased opacity along 
the lateral aspect of the right lower long, which had an 
appearance suggestive of atelectasis and/or chronic 
scarring."  The chest X-ray findings, in the examiner's 
opinion, were consistent with a prior pulmonary embolism with 
pulmonary infarction with resultant areas of atelectasis 
and/or chronic scarring at the right lung.  Physical 
examination resulted in an assessment of obstructive 
pulmonary disease secondary to the veteran's remote history 
of tobacco abuse and findings consistent with a prior 
pulmonary embolism with pulmonary infarction with resultant 
areas of atelectasis and/or chronic scarring at the right 
lung.  Additionally, the examiner determined, based upon the 
results of the veteran's October 2004 pulmonary function 
tests, that given the mild obstructive ventilatory defect 
shown by the test results, the results did not support 
findings consistent with asbestosis.  Rather, the test 
results were consistent with a history of tobacco use.

VA records dated in February 2004, however, show that the 
veteran's CT scan results showed pleural fibrosis that the 
veteran's pulmonologist felt could be explained by his 
history of exposure to asbestos.  Exposure to asbestos, 
however, was not felt to be the cause of his shortness of 
breath or COPD, which were felt to be more likely caused by 
his history of tobacco abuse.  Subsequent VA records dated to 
April 2007 show these same findings.  In an April 2007 record 
of treatment, the veteran's pulmonologist noted that he had 
explained to the veteran that the veteran's radiographic 
changes were consistent with, and could be explained by, his 
history of prior asbestos exposure. 

Private treatment records dated from January 2005 to November 
2006 similarly show that the veteran's pleural fibrosis and 
rounded atelectasis were felt to be related to his prior 
history of exposure to asbestos, although his COPD was felt 
to be related to his history of tobacco abuse.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, more probative value is assigned to the 
opinions in the VA and private treatment records post-dating 
the October 2004 VA examination finding that the veteran's 
pulmonary findings of pleural fibrosis and rounded 
atelectasis were as likely as not related to his possible 
exposure to asbestos in service, than to the October 2004 VA 
examiner's conclusion that because the veteran's October 2004 
pulmonary function tests revealed only a mild ventilatory 
defect, his pulmonary disorders could not be related to 
exposure to asbestos in service.  Significantly, at the time 
of the October 2004 examination, the records reflecting 
additional evidence confirming the presence of pleural 
fibrosis and rounded atelectasis were not of record.  In 
contrast, the later opinions were based upon additional 
records showing that the veteran's pulmonary manifestations 
were consistent with asbestos-related disease, and therefore 
reflect fuller, more informed opinions.

VA has conceded that the veteran was likely exposed to 
asbestos in service.  Additionally, the weight of the 
evidence suggests that the veteran developed pulmonary 
disorders including pleural fibrosis and rounded atelectasis 
secondary to that exposure.  In contrast, the evidence 
suggests that the veteran's COPD was not the result of his 
in-service exposure to asbestos, but rather is more likely 
the result of his history of tobacco abuse.  As the veteran 
was likely exposed to asbestos during service, and the 
veteran's VA and private treating pulmonologists have opined 
that it is as likely as not that the veteran's pulmonary 
findings of pleural fibrosis and rounded atelectasis are 
related to his exposure to asbestos in service, and there is 
no probative evidence to the contrary, the Board finds that 
it is at least as likely as not that the veteran's pulmonary 
disorders of pleural fibrosis and rounded atelectasis are the 
result of asbestos exposure during service.  Accordingly, 
service connection for  pulmonary disorders (pleural fibrosis 
and rounded atelectasis) secondary to exposure to asbestos is 
warranted.



Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and 
that deciding the appeal at this time is not prejudicial to 
the veteran.


ORDER

Service connection for the pulmonary disorders of pleural 
fibrosis and rounded atelectasis, secondary to exposure to 
asbestos, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


